Case 8:20-cv-02447-SCB-CPT Document 1 Filed 10/20/20 Page 1 of 8 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DMSION

    LATHARIOMARS,

                  Plaintiff,

    vs.                                           CASE NO.:

    NEIGHBORHOOD RESTAURANT
    PARTNERS FLORIDA, LLC, a Foreign
    Limited Liability Company,,

                  Defendant.                  /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, LATHARIO MARS, by and through the undersigned attorney, sues

   the Defendant, NEIGHBORHOOD RESTAURANT PARTNERS FLORIDA, LLC, a

    Foreign Limited Liability Company, and alleges:

          1.     Plaintiff, LATHARIO MARS, was an employee of Defendant and brings

   this action for unpaid overtime compensation, retaliation, liquidated damages, and all

   other applicable relief under the Fair Labor Standards Act, as amended, 29 U.S.C. §

   216(b) ("FLSA").

                                     General Alleptions
          2.    Plaintiff, LATHARIO MARS was an employee who worked at

   Defendants' property within the last three years in Hillsborough County, Florida.

          3.    Plaintiff, LATHARTO MARS, worked for Defendant as an hourly paid

   employee at an hourly rate of $1.6.00 per hour.

          4.    Plaintiff, LATHARIO MARS, worked as a Kitchen Coordinator for
Case 8:20-cv-02447-SCB-CPT Document 1 Filed 10/20/20 Page 2 of 8 PageID 2




   Defendant.

          5.    At all times material to this cause of action, Plaintiff, LATHARIO

   MARS, was a non-exempt employee and therefore entitled to overtime wages for any

   and all overtime hours worked.

          6.     Defendant, NEIGHBORHOOD RESTAURANT PARTNERS FLORIDA,

   LLC, is a Foreign Limited Liability Company that operates and conducts business in

   Hillsborough County, Florida and is therefore, within the jurisdiction of this Court.

          7.     Plaintiff, LATHARIO MARS, worked for Defendant at 4920 W. Cypress

   St., Suite 104, Tampa, Florida 33607.

          8.     Defendant, NEIGHBORHOOD RESTAURANT PARTNERS FLORIDA,

   LLC, operates and conducts business restaurant serving food, drink, and alcoholic

   beverages.

          9.     This action is brought under the FLSA to recover from Defendant

    overtime compensation, lost wages related to retaliatory termination, liquidated

    damages, and reasonable attorneys' fees and costs.

          10.    This Court has jurisdiction over Plaintiffs claims pursuant to 28 U.S.C.

    §1331 and the FLSA.

          11.    During     Plaintitrs     employment    with   Defendants,     Defendant,

    NEIGHBORHOOD RESTAURANT PARTNERS FLORIDA, LLC. earned more than

    $500,000.00 per year in gross sales.

          12.    Defendant, NEIGHBORHOOD RESTAURANT PARTNERS FLORIDA,

    LLC, employed in excess of one-hundred (100) employees and paid these employees
Case 8:20-cv-02447-SCB-CPT Document 1 Filed 10/20/20 Page 3 of 8 PageID 3



      plus earned a profit from their business.

             13.   During     Plaintiffs    employment,      Defendant,   NEIGHBORHOOD

      RESTAURANT PARTNERS FLORIDA, LLC, employed at least two employees who

      handled goods, materials and supplies which travelled in interstate commerce such as

      cash registers, televisions, national brand sodas and beers, poultry, beef, seafood,

      restaurant paper products such as napkins, and other tools/materials used to run the

      business.

            14.    Therefore, at all material times relevant to this action, Defendant,

      NEIGHBORHOOD RESTAURANT PARTNERS FLORIDA, LLC, was an enterprise

      covered by the FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).

            15.    Additionally, Plaintiff, LATHARIO MARS, was individually covered

      under the FLSA.

                                           FLSA Violations

            16.    At all times relevant to this action, Defendants failed to comply with the

      FLSA because Plaintiff performed services for Defendant for which no provisions were

      made by Defendant to properly pay Plaintiff for all overtime hours worked.

            17.    During his employment with Defendant, Plaintiff was not paid time and

     one-half his regular rate of pay for all hours worked in excess of forty (40) per work

     week during one or more work weeks.

            18.    Specifically, Plaintiffs official paycheck would never exceed forty (40)

     hours per week (80 hours bi-weekly).

            19.    Any hours in excess of forty (40) were paid in cash by Plaintiffs General
Case 8:20-cv-02447-SCB-CPT Document 1 Filed 10/20/20 Page 4 of 8 PageID 4



      Manager at Plaintiffs regular rate.

             20.   In an effort to carry out this unlawful pracbce. Plaintiffs generaJ

      manager routinely altered/adjusted Plaintiffs hours in the company's Point of Sale

      ("P.O.S.") system.

            21.    Plaintiffs General Manager routinely deleted days already worked from

      Plaintiffs schedule to reduce labor costs.

            22.     Plaintiff is entitled to the half-time premium for all hours worked in

      excess of forty (40) per week.

             23.    Based upon these above policies, Defendants have violated the FLSA by

      failing to pay complete overtime pay.

             24.   Additionally, on or about October 1, 2019, Plaintiff expressed his

      objections to the unlawful pay practices described above to the general manager and

      sought to be transferred to another location.

             25.    On or about October 1, 2019, Plaintiff also expressed his objections to the

      unlawful pay practices described above to the Area Manager, Mark Taylor.

             26.    Plaintiff was terminated within days of complaining about the

      Defendant's unlawful pay practices.

             27.    Upon information and belief, the records, to the extent any exist.

      concerning the number of hours worked and amounts paid to Plaintiff are in the

      possession and custody of Defendants.

             28.    Prior to commencing this cause of action, Plaintiff sent written

      correspondence to Defendant in an effort to resolve this matter without litigation.
Case 8:20-cv-02447-SCB-CPT Document 1 Filed 10/20/20 Page 5 of 8 PageID 5



    Unfortunately, Plaintiffs written correspondence went unanswered.

                  COUNT I · RECOVERY OF OVERTIME COMPENSATION
            29.   Plaintiff reincorporates and readopts all allegations contained within

    Paragraphs I -28 above as though stated fully herein.

            30.   Plaintiff is/was entitled to be paid time and one-half his regular rate of

    pay for each hour worked in excess of forty (40) per work week.

            31.   During his employment with Defendant, Plaintiff worked overtime hours

    but was not paid time and one-half compensation for same.

            32.   Plaintiff was paid his regular rate for all or nearly all hours worked

    regardless of how many overtime hours were worked in the workweek.

            33.   Additionally, Defendant had a method of compensating Plaintiff weekly

    by both paycheck and cash in an effort to avoid paying full overtime compensation.

            34.   Specifically, Defendant would routinely not compensate Plaintiff any

    more than forty (40) hours per week on his paycheck and pay any remaining wages in

    cash.

            35.   Defendant has failed provide accurate overtime compensation for

    numerous pay periods.

            36.   Defendant did not have a good faith basis for their decision not to pay

    Plaintiff full overtime compensation.

            37.   In addition, Defendant failed to post the required informational listings

    for the Plaintiff and other employees pursuant to the FLSA.

            38.   As a result of Defendant's intentional, willful and unlawful acts m
Case 8:20-cv-02447-SCB-CPT Document 1 Filed 10/20/20 Page 6 of 8 PageID 6



       refusing to pay Plaintiff time and one·half his r egular rate of pay for each hour work ed

       in excess of forty (40) per work week in one or more work week, Plaintiff has suffered

       da mages plus incurring reasonable attorneys' fees and costs.

             39.     As a result of Defendant's intentional, willful and unlawful acts in

       terminating Plaintiff in retaliation for objecting to unlawful pay practices, Plaintiff

       has suffered damages plus incurring reasonable attorneys' fees and costs.

              40.    As a result of Defendant's willful violation of the FLSA, Plaintiff is

       entitled to liquidated damages.

              41.    Plaintiff demands a trial by jury.

              WHEREFORE, Plaintiff, LATHARIO MARS demands judgment against

       Defendant for unpaid overtime compensation, liquidated damages, reasonable

       attorneys' fees and costs incurred in this action, declaratory relief, and any and all

       further relief that this Court determines to be just and appropriate.

                                   COUNT II - Fl&\ RETALIATION
              42.    Plaintiff reincorporates and readopts all allegations contained within

       Paragraphs 1·28 above.

              43.    Defendants violated 29 U.S. Code§ 215(a)(3) by terminating Plaintiff in

       retaliation for seeking unpaid overtime compensation.

              44.    Specifically, on or about October 1, 2019, Plaintiff expressed his objection

       to Defendant's unlawful pay practices and was terminated in retaliation within days

       of his objecting.

              45.    Defendant's actions have caused an adverse employment action against
Case 8:20-cv-02447-SCB-CPT Document 1 Filed 10/20/20 Page 7 of 8 PageID 7



      Plaintiff and he haa suffered da mages as a result of Defendant's retaliation

            46.    AB a djrect a nd proximate result of Defendant's unlawful conduct,

      Plaintiff has been da maged.

            47.    Plaintiff demands a trial by jury.

            WHEREFORE, Plaintiff, LATHARIO MARS demands judgment against

      Defenda nt for retaliation and seeks damages, reasonable attorneys' fees and costs

      incurred in this action, declaratory relief, and any and all further relief that this Court

      determines to be just and appropriate.

             Dated this   13      day of October, 2020.




                                                  7Yl%    kt 17, 2020 14 48 EDTJ

                                                Matthew R. Gunter, Esq.
                                                FBN 0077459
                                                Morgan & Morgan, P.A.
                                                20 N. Orange Ave., Suite 1600
                                                Orlando, FL 32802-4979
                                                Telephone: (407) 420·1414
                                                Facsimile: (407) 867-4791
                                                Email: mgunter@forthepeople.com
                                                Attorneys for Plaintiff
Case 8:20-cv-02447-SCB-CPT Document 1 Filed 10/20/20 Page 8 of 8 PageID 8



Complaint
Final Audit Report
                                                                                                2020-10-12


  Created:               2020-10-12

  By:                    Christie Effron (ceffron78@gmail.com)

  Status:                Signed

  Transaction ID:        CBJCHBCAABAAm1 hqCYCxYx2eM7xdpw1 dlfcKM5wPQrpU




"Complaint" History
f} Document created by Christie Effron (ceffron78@gmail.com)
       2020-10-12 • 6:29:36 PM GMT· IP address: 104.129.206.170


       Document emailed to Matthew Gunter (mgunter@forthepeople.com) for signature
       2020-10-12 • 6:30:43 PM GMT


 f} Email viewed by Matthew Gunter (mgunter@forthepeople.com)
        2020-10-12 - 6:48:27 PM GMT- IP address: 104.129.206.199


 0'0    Document e-signed by Matthew Gunter (mgunter@forthepeople.com)
        Signature Date: 2020-10-12- 6:48:57 PM GMT - Time Source: server- IP address: 104.129.206.199


 0      Agreement completed.
        2020-10-12 • 6:48:57 PM GMT




  fl Adobe Sign
